y




                                    MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-13-00283-CR

                      JACOB MATTHEW BARBER, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

      Appeal from the 258th District Court of Polk County. (Tr. Ct. No. 22,374).


TO THE 258TH DISTRICT COURT OF POLK COUNTY, GREETINGS:

      Before this Court, on the 24th day of March 2015, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                    This case is an appeal from the final judgment signed
             by the trial court on February 7, 2013. After submitting the
             case on the appellate record and the arguments properly
             raised by the parties, the Court holds that the trial court’s
             judgment contains no reversible error. Accordingly, the Court
             affirms the trial court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered March 24, 2015.
               Panel consists of Chief Justice Radack and Justices Brown
               and Lloyd. Opinion delivered by Justice Lloyd.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




June 5, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT